Exhibit 10.1

STERLING BANCSHARES, INC.

PHANTOM SHARE AGREEMENT

THIS PHANTOM SHARE AGREEMENT (this “Agreement”) is made as of August 9, 2006
(the “Grant Date”), between Sterling Bancshares, Inc., a Texas corporation (the
“Company”), and STEPHEN C RAFFAELE (the “Employee”) and is made pursuant to and
subject to the provisions of the Sterling Bancshares, Inc. 2003 Stock Incentive
and Compensation Plan, and any amendments thereto (the “Plan”). Unless otherwise
defined herein, all capitalized terms used in this Agreement shall have the same
meaning given to them in the Plan.

WHEREAS, the Company and Employee are parties to that certain Restricted Stock
Agreement dated 10/1/2004 (the “Prior Restricted Stock Agreement”), pursuant to
which Employee was awarded 2,000 shares of Restricted Stock (the “Prior
Restricted Stock”);

WHEREAS, on 10/1/2005 the restrictions applicable to 500 shares of the Prior
Restricted Stock lapsed and the Company made available to Employee those shares
of the Company’s Common Stock and thereafter there remained 1,500 shares of the
Prior Restricted Stock subject to the Prior Restricted Stock Agreement;

WHEREAS, the Employee and the Company have agreed to cancel the remaining shares
of the Prior Restricted Stock and the Prior Restricted Stock Agreement and to
enter into this Agreement evidencing the Company’s grant of the Phantom Shares
as set forth below.

NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein and the mutual benefits to be derived herefrom, the parties hereto agree
as follows:

1. Grant of Phantom Share. As of the Grant Date, the Company hereby grants to
the Employee 1,500 Phantom Shares pursuant to the Plan. This grant of Phantom
Shares does not include tandem Dividend Equivalent Rates (“DERs”).

2. Vesting. Except as provided in Paragraph 3 below, the Phantom Shares will
vest as follows:

 

Anniversary of the Grant Date

  

Vested

Percentage

 

10/1/2006

   33 %

10/01/2007

   33 %

10/01/2008

   33 %



--------------------------------------------------------------------------------

3. Events Occurring Prior to Vesting.

(a) Death or Disability. If the employment of the Employee with the Company
terminates as a result of the Employee’s death or a disability that entitles the
Employee to disability benefits under the Company’s long-term disability plan,
the Phantom Shares shall become 100% vested upon such termination.

(b) Other Terminations. If the employment of the Employee with the Company is
terminated for any reason other than as provided in (a) above (including if the
Employee’s employer ceases to be an Affiliate of the Company), all Phantom
Shares then held by the Employee shall be forfeited immediately without payment
upon such termination.

(c) Change of Control. Notwithstanding any other provision hereof, the Phantom
Shares shall become 100% vested upon the occurrence of a Change of Control.

For purposes of this Paragraph 3, “employment with the Company” shall include
being an Employee or a Director of, or a Consultant to, the Company or an
Affiliate. However, if the Award is subject to Section 409A of the Code, whether
there has been a termination of employment with the Company will be determined
in accordance with the regulations issued under Section 409A.

4. Payment of Vested Phantom Shares. On each vesting date, the Company shall pay
the Employee with respect to each Phantom Share that becomes vested on such date
a share of Common Stock of the Company.

5. Withholding of Tax and Tax Elections. To the extent that the receipt of the
Phantom Shares or the vesting of a Phantom Share results in compensation income
to the Employee, the Employee shall deliver to the Company at the time of such
receipt or vesting, as the case may be, such amount of money as the Company may
require to meet its tax withholding obligation under applicable laws or make
such other arrangements to satisfy such withholding obligation as the Company,
in its sole discretion, may approve. In addition, the Company may withhold
shares of stock of the Company (valued at their fair market value on the date of
withholding of such shares) otherwise to be issued upon vesting to satisfy its
withholding obligations.

6. Limitations Upon Transfer. All rights of the Employee under this Agreement
belong to the Employee and may not be transferred, assigned, pledged, or
hypothecated in any way (whether by operation of law or otherwise), other than
by will or the laws of descent and distribution or pursuant to a “qualified
domestic relations order”, and shall not be subject to execution, attachment, or
similar process.

7. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Employee, such notices or
communications shall be effectively delivered if hand delivered to the Employee
at his principal place of employment or if sent by registered or certified mail
to the Employee at the last address the Employee has filed with the Company. In
the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.

 

-2-



--------------------------------------------------------------------------------

8. Amendment. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by the Employee or by any employee,
officer, or representative of the Company or by any written agreement unless
signed by the Employee and by an officer of the Company who is expressly
authorized by the Company to execute such document.

9. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Employee.

10. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

11. Preeminence. This Agreement supersedes and replaces in full the Prior
Restricted Stock Agreement which from and after the Grant Date shall be deemed
terminated and shall no longer be effective. Notwithstanding the foregoing
provision, the termination of the Prior Restricted Stock Agreement shall not
affect the shares of the Company’s Common Stock previously issued to the
Employee upon the vesting and lapse of the restrictions in accordance with the
terms of the Prior Restricted Stock Agreement.

12. Conflicts. In the event of any conflict between this Agreement and the Plan,
the Plan shall control.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all effective as of the Grant Date.

Please execute this Agreement by signing and returning all pages to Mike Berry,
Human Resources Department. Please make a copy of this Agreement for your
records.

 

STERLING BANCSHARES, INC By:  

/s/ Wanda Dalton

  Wanda Dalton   Executive Vice President and   Chief Human Resource Officer
EMPLOYEE  

/s/ Stephen C Raffaele

  STEPHEN C RAFFAELE

 

-3-